FILED
                                                    United States Court of Appeals
                                                            Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                   September 27, 2007
                             FO R TH E TENTH CIRCUIT
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court


    JO A N (FA RR ) H EFFIN G TO N ,
    Individually and On Behalf of M ajor
    Jack G. Farr (U.S.A.F. Deceased),

              Plaintiff-Appellant,                         No. 07-3096
                                                   (D.C. No. 06-CV-4081-RDR)
     v.                                                      (D . Kan.)

    D EPA RTM EN T O F D EFEN SE OF
    TH E U NITED STA TES,

              Defendant-Appellee.



                              OR D ER AND JUDGM ENT *


Before HA RTZ, Circuit Judge, BROR BY, Senior Circuit Judge, and
T YM K O VIC H, Circuit Judge.




          Joan (Farr) Heffington, proceeding pro se, appeals from the district court’s

order dismissing her complaint in part for lack of subject matter jurisdiction and




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
in part for failure to state a claim upon which relief can be granted. W e exercise

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      M s. Heffington filed a pro se complaint seeking damages arising out of the

death of her father, w ho was killed in military action during the Vietnam W ar.

She brought claims on behalf of herself and her deceased father against the

United States Department of Defense for violations of several federal statutes, for

constitutional violations, and for violations of state law. The district court

determined that all claims asserted by M s. Heffington on behalf of her father

“must be dismissed because [M s. Heffington], who is not an attorney, has no legal

right to assert a claim on his behalf.” R. Doc. 23 at 4. The district court also

dismissed the federal claims brought by M s. Heffington on her own behalf,

concluding that (1) the claims were barred by the Feres Doctrine;

(2) M s. Heffington had failed to state a claim under the Federal Tort Claims A ct;

(3) any claims against the United States for constitutional violations must be

dismissed because the United States had not waived its sovereign immunity for

constitutional torts; and (4) her federal statutory claims failed to state a claim

upon which relief could be granted. The district court declined to exercise

supplemental jurisdiction over the remaining state law claims and dismissed those

claims without prejudice.

      H aving review ed the briefs, the record, and the relevant legal authority, w e

conclude that the district court correctly decided this case. Accordingly, we

                                          -2-
AFFIRM the district court’s decision for substantially the same reasons stated in

the district court’s M emorandum and Order dated February 28, 2007.

                                                   Entered for the Court


                                                   Timothy M . Tymkovich
                                                   Circuit Judge




                                        -3-